



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110. (1)
Subject to this section,
    no person shall publish the name of a young person, or any other information
    related to a young person, if it would identify the young person as a young
    person dealt with under this Act.

111. (1)
Subject to this section,
    no person shall publish the name of a child or young person, or any other
    information related to a child or a young person, if it would identify the
    child or young person as having been a victim of, or as having appeared as a
    witness in connection with, an offence committed or alleged to have been
    committed by a young person.

138. (1)
Every person who
    contravenes subsection 110(1) (identity of offender not to be published), 111(1)
    (identity of victim or witness not to be published), 118(1) (no access to
    records unless authorized) or 128(3) (disposal of R.C.M.P. records) or section
    129 (no subsequent disclosure) of this Act, or subsection 38(1) (identity not
    to be published), (1.12) (no subsequent disclosure), (1.14) (no subsequent
    disclosure by school) or (1.15) (information to be kept separate), 45(2)
    (destruction of records) or 46(1) (prohibition against disclosure) of the
Young
    Offenders Act
, chapter Y-1 of the Revised Statutes of Canada, 1985,

(a)       is guilty of an indictable offence and liable to
    imprisonment for a term not exceeding two years; or

(b)       is guilty of an offence punishable on summary
    conviction.





CITATION: R. v. R.E., 2011 ONCA 541



DATE: 20110803



DOCKET: C51135



COURT OF APPEAL FOR ONTARIO



Feldman, Blair and Watt JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



R.E. (A Young Person)



Appellant



Michael Dineen, for the appellant



Grace Choi, for the respondent



Heard and endorsed: July 29, 2011



On appeal from conviction entered by Justice J.E. Allen of the
          Youth Justice Court, dated February 10, 2009 and sentence imposed, dated
          March 17, 2009.



APPEAL BOOK ENDORSEMENT



[1]

The appellant appeals her conviction and sentence for robbery. We see no
    merit in the conviction appeal and, in particular, the trial judges use of the
    after-the-fact conduct evidence.

[2]

We would allow the sentence appeal. The trial judge appears to have
    overreacted to what he perceived to be an inappropriate approach by the Crown
    in the region to young offender robberies.

[3]

While this was a serious offence, the sanction imposed of 6 months open
    custody, 3 months community supervision, 12 months probation and $350
    restitution, exceeding the recommendation of both Crown and defence, was excessive
    in all the circumstances.

[4]

The appellant has served two-and-a-half months in custody. We would
    reduce the sentence to time served, deleting the probation, plus maintaining
    the restitution order.


